DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 and 2 are pending and under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “having an appropriate blend of the D-allulose, the cane sugar and the monk fruit extract, which can result in sweetener product that has many of the desirable properties of sugar without the added calories and glycemic load” which renders the claim vague and indefinite since it is unclear what specific amounts of D-allulose,  cane sugar,  and the monk fruit extract are required for the claimed natural sweetener which results in a sweetener product that has many of the desirable properties of sugar without the added calories and glycemic load, and achieve an organoleptic sensation nearly identical to that of cane sugar (sucrose).  Dependent claim 2 is also rejected because it does not correct the defect.

Claim 2 recites the phrase “further comprising allowing a food item to rise, caramelize and provide a crust, have an appropriate texture and mouthfeel, have a positive impact on product appearance, have limited or no negative aftertaste, and provide flavor enhancing and/or masking abilities and stability” which renders the claims vague and indefinite because claim 1 is directed toward the product natural sweetener composition and not a method or process.  
For examination purposes it is assumed that claim is directed toward a natural sweetener composition. 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad genus of natural sweetener compositions having an appropriate blend of the D-allulose, cane sugar, and monk fruit extract which can result in a sweetener product that has many of the desirable properties of sugar without the added calories and glycemic load, and achieves an organoleptic sensation nearly identical to that of cane sugar (sucrose).
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The specification as originally filed does not disclose a representative number of species of as encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between structures, functions, and/or amounts of D-allulose,  cane sugar,  and monk fruit extract to enable one of ordinary skill in the art to predict what specific amounts of D-allulose,  cane sugar,  and monk fruit extract can  result in a sweetener product that has many of the desirable properties of sugar without the added calories and glycemic load, and achieves an organoleptic sensation nearly identical to that of cane sugar (sucrose).  The specification discloses a composition comprising 55.5 composition weight percent of D-allulose, 44.4 composition weight percent cane sugar and 0.1 composition weight percent of monk fruit extract.  While MPEP 2163 acknowledges that a single species can describe a genus, it also acknowledges that for a genus that encompasses widely variant species, disclosure of a single species within the genus fails to adequately describe all members of the genus.  
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of natural sweetener compositions having an appropriate blend of the D-allulose, cane sugar, and monk fruit extract which can result in a sweetener product that has many of the desirable properties of sugar without the added calories and glycemic load, and achieves an organoleptic sensation nearly identical to that of cane sugar (sucrose).



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0039864 (Prakash et al., published 02/11/2016; PTO 892)  in view of US20180007927 (Verdegem, published 01/11/2018) and US20140271748 (Woodyer et al., published 09/18/2014; PTO 892).

Prakash et al. teach a composition comprising a Luo Han Guo (i.e., monk fruit) extract in combination with one or more sweetener compounds to provide a table top sweetener composition [0398-0399].  Bulking agents taught by Prakash et al. to be combined with the extract include sucrose and other polyols [0400].  Other polyols taught by Prakash et al. include palatinose (i.e., isomaltulose) [0132].  Prakash et al. also teach beet sugar [0121].  The compounds taught by Prakash et al. can be part of a Luo Han Guo extract [0080].  The teachings of the reference differ from the claims in that the reference does not teach that the composition comprises low-calorie monosaccharide sugar including D-allulose and cane sugar. 

Verdegem teaches a sweetening composition comprising a combination of monk fruit extract and isomaltulose (see paragraphs [0016]-[0018]) where the total chocolate composition comprises 0.1 to 10% monk fruit extract and 1 to 50% isomaltulose [0021].  Verdegem teaches that the sweetener composition comprises “any combination” of isomaltulose, monk fruit extract, and sweet tasting protein [0016-0020].  Verdegem uses a combination of isomaltulose and monk fruit extract as the sweetener in the chocolate composition (see Example 1).  Verdegem teaches in paragraph [0044] that the term “isomaltulose” (6-O-α-D-glucopyranosyl-D-fructose) refers to a disaccharide naturally occurring in honey and sugar cane where it has similar sweetness to sucrose and is tolerated like sucrose.  Verdegem teaches that like sucrose, it is fully digested and provides the same caloric value of approximately 4 kcal/g; however, unlike sucrose, isomaltulose is low glycaemic and low insulinemic. *? Verdegem teaches that the effect of isomaltulose is that the glucose enters the blood at a slow rate, avoiding high peaks and sudden drops in glucose levels and therefore insulin levels as well which  leads to a more balanced and prolonged energy supply in the form of glucose.  Verdegem teaches the monk fruit extract and isomaltulose were mixed in a mixer along with the other ingredients [0087].  

	Woodyer et al. teach in paragraph [0012] that allulose is present in processed cane and beet molasses, steam treated coffee, wheat plant products, and high fructose corn syrup.  Woodyer et al. teach that D-allulose is the C-3 epimer of D-fructose and the structural differences between allulose and fructose result in allulose not being metabolized by the human body to any significant extent, and thus having “zero” calories.  Woodyer et al. teach  that allulose is thought to be a promising candidate as a replacement for nutritive sweeteners and as a sweet bulking agent, as it has no calories and is reported to be sweet while maintaining similar properties to sucrose.  Woodyer et al. teach in paragraph [0013] that one of the most recently proposed alternatives to table sugar is Monk Fruit extract which is a fruit from the plant species Siraitia grosvenorii, of the Cucurbitaceae family, and is a type of small melon which grows exclusively in tropical and subtropical regions of Southeast Asia.  Woodyer et al. teach that this fruit is also known as “Luo han guo”, is roughly 200 times sweeter than cane sugar, and provides calorie-free sweetness, and the main sweet components of Monk Fruit leading to its sweet taste are known as mogrosides.  Woodyer et al. teach that mogrosides are members of the family of triterpene glycosides where the sweet taste of mogrosides is thought to be related to the number of glucose units present in the mogroside. Examples of mogrosides found in Monk Fruit are Mogroside V, Mogroside IV, Mogroside VI, Oxomogroside V, Mogroside IIIE, and Siamenoside I. Woodyer et al. teach sweetener compositions comprises allulose and a fruit extract from a fruit of a plant of the Cucurbitaceae family, peferably, the fruit extract is a Monk fruit.  Woodyer et al. teach the following in the claims:
1. A sweetener composition comprising allulose and at least one mogroside.
2. The sweetener composition according to claim 1, wherein the at least one mogroside is selected from the group consisting of Mogroside V, Mogroside IV, Mogroside VI, Oxomogroside V, Mogroside IIIE, or Siamenoside I, or mixtures thereof.
3. The sweetener composition according to claim 1, wherein the at least one mogroside is from a fruit of a plant of the Cucurbitaceae family.
4. The sweetener composition according to claim 1, wherein the at least one mogroside is in a fruit extract from a fruit of a plant of the Cucurbitaceae family.
18. A beverage product comprising the sweetener composition according to claim 1.
19. A table-top sweetener comprising the sweetener composition according to claim 1.
20. A bulking agent comprising the sweetener composition according to claim 1.
21. A coating agent comprising the sweetener composition according to claim 1.
22. A cosmetic product comprising the sweetener composition according to claim 1.
23. A pharmaceutical product comprising the sweetener composition according to claim 1.
24. A nutritional product comprising the sweetener composition according to claim 1.
25. A sports product comprising the sweetener composition according to claim 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed invention by adding isomaltulose of sugar cane taught by Verdegem and D-allulose of Woodyer et al. to the sweetener composition of Prakash et al.   One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain the claimed sweetener composition comprising a low-calorie monosaccharide, cane sugar, and monk fruit where the above references teach allulose is a promising candidate as a replacement for nutritive sweeteners and as a sweet bulking agent as it has no calories, isomaltulose of sugar cane is low glycaemic and low insulinemic, and monk fruit is roughly 200 times sweeter than cane sugar and provides calorie-free sweetness.  One of ordinary skill in the art before the effective filing date of the claimed invention would have a reasonable expectation of success because making compositions comprising monk fruit extract in combination with one or more sweetener compounds are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of copending Application 17067634 in view of US2016/0039864 (Prakash et al., published 02/11/2016; PTO 892), US20180007927 (Verdegem, published 01/11/2018) and US20140271748 (Woodyer et al., published 09/18/2014; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

The claims and/or specification of the copending application teach a composition consisting essentially of beet sugar derived isomaltulose and monk fruit extract, and a composition consisting essentially of beet sugar derived isomaltulose, beet sugar and monk fruit extract.

The teachings of the references have been stated above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to arrive at the claimed invention by adding D-allulose of Woodyer et al. to the composition of the copending application to obtain the claimed sweetener composition comprising a low-calorie monosaccharide, cane sugar, and monk fruit.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652